Exhibit 24(b)(4.123) Voya Retirement Insurance and Annuity Company [One Orange Way Windsor, Connecticut 06095-4774] [800-525-4225] If you have questions, call the toll-free number shown above. Certificate of Group Annuity Coverage Voya Retirement Insurance and Annuity Company (VRIAC) will pay benefits according to the terms and conditions set forth in the Contract. The Company certifies that coverage is in force for you under the stated Group Annuity Contract and Certificate numbers. This Certificate is a summary of the Group Annuity Contract provisions. It replaces any and all prior certificates, riders, or amendments issued to you under the stated Contract and Certificate numbers. This Certificate is for information only and is not a part of the Contract. Specifications Contract Holder [PLAN NAME] Group Annuity Contract Number [CONTRACT NUMBER] Type of Plan [PLAN TYPE] Participant [PARTICIPANT NAME] Certificate Number [CERTIFICATE NUMBER] Right to Cancel You may cancel your participation in the group Contract within 10 calendar days of receiving this Certificate by returning it to the Company at the address shown above, or to the agent from whom it was purchased. Within seven calendar days of receiving the cancellation request at its Home Office, the Company will return any Contributions received, plus any increase, or minus any decrease in value, on the amount, if any, allocated to the Separate Account. [ /s/Charles P. Nelson /s/Jennifer M. Ogren President Secretary] THE VARIABLE FEATURES OF THE CONTRACT ARE DESCRIBED IN SECTIONS 3 AND 10. All payments and values provided by the group Contract, when based on the investment experience of the Separate Account, are variable and are not guaranteed as to fixed dollar amount. Amounts allocated to the Guaranteed Accumulation Account, if withdrawn before a guaranteed term maturity date, may be subject to a market value adjustment. The market value adjustment may result in an increase, or a decrease, in the Individual Account value. C-CDA-15(NY-MMI) Table of Contents Page Contract Schedule I. Accumulation Phase S I - 1 Contract Schedule II. Annuity Phase S II - 1 Definitions 1 Section 1. General Contract Provisions 3 1.01 Entire Contract 3 1.02 Nonparticipating Contract 3 1.03 Control of Contract 3 1.04 Certificate 3 1.05 Incontestability 3 1.06 Grace Period 3 1.07 Change of Contract 3 1.08 Payments 4 1.09 Deferral of Payment 4 1.10 Proof of Age 4 1.11 Evidence of Survival 4 1.12 Misstatements and Adjustments 4 1.13 Reports 4 1.14 State Laws 5 1.15 Claims of Creditors 5 1.16 Maintenance Fee 5 1.17 Charges for Additional Services 5 1.18 Charges Subject to Change 5 Part I. Accumulation Phase 5 Section 2. Contributions and Individual Account Value 5 2.01 Contributions 5 2.02 Premium Tax 6 2.03 Individual Account 6 2.04 Experience Credit 6 2.05 Individual Account Value 6 Section 3. Separate Account 6 3.01 General 6 3.02 Funds Available 6 3.03 Change or Substitution of Funds 7 3.04 Accumulation Units 7 3.05 Accumulation Unit Value 7 3.06 Net Investment Factor 7 3.07 Charges to the Separate Account 7 3.08 Fund Transfers 8 3.09 Withdrawals from the Separate Account 8 Section 4. Voya GET Fund 8 4.01 GET Fund Guarantee Period 8 4.02 GET Fund Offering Period 8 4.03 GET Fund Guarantee 8 4.04 GET Fund Maturity Date 9 4.05 Transfers or Withdrawals from the GET Fund 9 C-CDA-15(NY-MMI) i Page Section 5. Fixed Account 9 5.01 Fixed Account Minimum Guaranteed Interest Rate 9 5.02 Transfers from the Fixed Account 9 5.03 Withdrawals from the Fixed Account 9 Section 6. Guaranteed Accumulation Account (GAA) 10 6.01 Nonunitized Separate Account 10 6.02 GAA Minimum Guaranteed Interest Rate 10 6.03 Deposit Period 10 6.04 Guaranteed Term 10 6.05 Guaranteed Term Groups 10 6.06 Maturity Date, Maturity Value and Reinvestment 10 6.07 Transfers and Withdrawals from the GAA 11 6.08 Application of the Market Value Adjustment 11 6.09 Market Value Adjustment (MVA) 12 Section 7. Transfers, Withdrawals and Distributions 12 7.01 Transfers 12 7.02 Withdrawals 13 7.03 Withdrawal Restrictions Under the Code 13 7.04 Withdrawal Charge 13 7.05 Waiver of Withdrawal Charge 13 7.06 Reinstatement 13 7.07 Required Distributions 14 7.08 Systematic Distribution Options (SDO) 14 7.09 Systematic Withdrawal Option (SWO) 14 7.10 Estate Conservation Option (ECO) 15 7.11 Life Expectancy Option (LEO) 15 7.12 Individual Account Termination 16 Section 8. Loans 16 8.01 Loan Availability 16 Section 9. Death Benefit During the Accumulation Phase 16 9.01 Death Benefit 16 9.02 Contract Beneficiary 16 9.03 Distribution of Death Benefit 16 Part II. Annuity Phase 17 Section 10. General Provisions 17 10.01 Election 17 10.02 Change of Annuity Provisions 17 10.03 Annuity Options 17 10.04 Mortality Table 18 10.05 Payments 18 10.06 Investment Options 18 10.07 Fixed Annuity Minimum Guaranteed Interest Rate 19 10.08 Variable Annuity Assumed Annual Net Return Rate Election 19 10.09 Variable Annuity Transfers 19 10.10 Fund Annuity Units 19 10.11 Fund Annuity Unit Value 19 10.12 Fund Annuity Net Return Factor 20 10.13 Death Benefit During the Annuity Phase 20 10.14 Charges to the Separate Account 20 Annuity Tables 21 C-CDA-15(NY-MMI) ii Contract Schedule I Accumulation Phase Control of Contract (see 1.03) [The Contract Holder controls the Contract. By notifying us in writing, the Contract Holder may allow you to choose Investment Options for an Individual Account. The Contract Holder may, however, retain the right to choose Investment Options for employer Contributions. Unless otherwise provided by the Plan, we will make payments only at the written direction of the Contract Holder and you. Unless otherwise specified by the Plan, we will make an in-service transfer under Internal Revenue Service Revenue Ruling 90-24 only at the written direction of the Contract Holder and you and will make checks payable to the acquiring investment provider(s). The Contract and Individual Accounts are nontransferable and nonassignable except to us in the event of a loan (if allowed under the Contract) or in the event of a qualified domestic relations order as allowed under the Retirement Equity Act of 1984 (REA). You have a nonforfeitable right to the value of employer Contributions made to your Individual Accounts subject to any Plan vesting limits as determined by the Contract Holder. You have a nonforfeitable right to the value of employee Contributions made to your Individual Accounts as provided by Code Section 403(b) and subject to the terms of the Plan. The Contract Holder must notify us in writing if the Plan is, or becomes, subject to the Employee Retirement Income Security Act of 1974 (ERISA) and/or related law or regulations including REA. We will rely on the Contract Holder's determination and representation of the applicability of such laws.
